Name: 77/108/EEC: Commission Decision of 19 January 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1977-02-04

 Avis juridique important|31977D010877/108/EEC: Commission Decision of 19 January 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) Official Journal L 033 , 04/02/1977 P. 0030 - 0030COMMISSION DECISION of 19 January 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) (77/108/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 11 October 1976 the Government of the Netherlands forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, the order concerning state aid for the relocation of farm buildings of 8 September 1976; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned order, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC, which form the subject of Commission Decisions 75/7/EEC (2), 75/645/EEC (3), 76/483/EEC (4) and 76/699/EEC (5), continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned order meets the requirements of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to the order concerning state aid for the relocation of farm buildings, the existing provisions for the implementation of Directive 72/159/EEC in the Netherlands after 8 September 1976 continue to satisfy the conditions for a Community financial contribution to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 19 January 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 52. (3)OJ No L 286, 5.11.1975, p. 19. (4)OJ No L 138, 26.5.1976, p. 20. (5)OJ No L 236, 27.8.1976, p. 33.